- - •-•--•• •••••••·•~-••   - - - - -.. - - - . ~--••---••·• •-••"S•-•u-o,,, ~•~••--•-•• --- -•-••••-•••-""•·,-~.--•••-<-•-••-,-o•-•-• - - - - - • - - • - • • • - - - - - · - · • • - -   ••·•···- --•••• --•-------·-·••-•·•••-•---------•••••••   ___   ••   _ •-   __   _ __ -   ,. - • -   -   • - ••• •~•• ~   -   m• -   - • - • ---~•   •-




            ./ ,. -, -..                                                                                                                                                                                                                                                                            - - - - - - ~ - ? -- li
                 =A=0=24=5=8...
                            <R_ev_.0_2=/0=8/2=0=19==)J=ud=g=me=nt=in=a_C_rim=i=na=IP=etty~C=as=e.,.(M=od_ifi_1e-.:.d)~===--===-t==,=~:±!!!:~~~age I of 1                                                                                                                                                                                                    ji
                                                                                                                                                                                                                                                                                                                                                            Ii
                                                                                                                                                                                                                                                                                                                                                            ii
                                                                                                      UNITED STATES DISTRICT CO RT                                                                                                                                                     SEP 1 9 2019
                                                                                                                                                                                                                                                                                                                                                            11




                                                                                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                                                   United States of America
                                                                                                        V.

                                                        Alexis Estefani Varela-Miranda                                                                                                                                        Case Number: 3:19-mj-23839

                                                                                                                                                                                                                             Grant L. Eddy
                                                                                                                                                                                                                             Defendant's Attorney


                  REGISTRATION NO. 89167298
                  THE DEFENDANT:
                   IZI pleaded guilty to count(s) 1 of Complaint
                     •          was found guilty to count(s)
                                                                                                                   ----------------------------
                                after a plea of not guilty.
                                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                  Title & Section.                                                               Nature of Offense                                                                                                                                                                     Count Number(s)
                  8:1325                                                                         ILLEGAL ENTRY (Misdemeanor)                                                                                                                                                           1

                     0 The defendant has been found not guilty on count(s)                                                                                                                                __________________                                                                                                                         ..;_



                     D Count(s)                                                                                                                                                                                                 dismissed on the motion of the United States.
                                                              ------------------
                                                               IMPRISONMENT
                          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                   imprisoned for a term of:

                                                                                           •
                                                                                            \,,c'''

                                                                                                      TIME SERVED                                                                                                D --------~_days

                     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                     IZI Court recommends USMS, ICE or DHS or other arresting agency return '1.11 property and all documents in
                     the defendant's possession at the time of arrest upon their deportation or removal.
                      •  Court recommends defendant be deported/removed with relative, - - - - - ~ - - - charged in case


                        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                   imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
                   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                                                                                      Thursday, September 19, 2019
                                                                                                                                                                                                                      Date of Imposition of Sentence


                   Received - - - - - - - -
                            DUSM
                                                                                                                                                                                                                          HV
                                                                                                                                                                                                                      lillNORABLE F. A. GOSSETT III
                                                                                                                                                                                                                      UNITED STATES MAGISTRATE nJDGE



                    Clerk's Office Copy                                                                                                                                                                                                                                                                    3:19-mj-23839
                                                                                                                                                                                                                                                                                                                                                            I
